                                          Case 3:20-cv-02983-JSC Document 80 Filed 03/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARY HELEN BERNSTEIN, et al.,                   Case No. 20-cv-02983-JSC
                                                       Plaintiffs,
                                   8
                                                                                         ORDER RE: DEFENDANT THE
                                                 v.                                      CALIFORNIA DEPARTMENT OF
                                   9
                                                                                         FAIR EMPLOYMENT AND
                                  10     UNITED STATES DEPARTMENT OF                     HOUSING’S MOTION TO DISMISS
                                         HOUSING & URBAN DEVELOPMENT,
                                  11     et al.,                                         Dkt. No. 71
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs Mary Helen Bernstein and Elizabeth Grace Tigano, who are proceeding without

                                  15   an attorney, have filed a Second Amended Complaint in response to this Court’s screening order.

                                  16   (Dkt. Nos. 74, 77.) In light of the Second Amended Complaint, Defendant the California

                                  17   Department of Fair Employment and Housing’s motion to dismiss the prior complaint is

                                  18   terminated as moot. (Dkt. No. 71.) The Court will review the Second Amended Complaint

                                  19   pursuant to 28 U.S.C. § 1915.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: March 17, 2021

                                  23

                                  24
                                                                                                 JACQUELINE SCOTT CORLEY
                                  25                                                             United States Magistrate Judge
                                  26

                                  27

                                  28
